Citation Nr: 0021696	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-02 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic low back 
disability.

2.  Entitlement to a higher evaluation for dysthymia, 
currently evaluated as 50 percent disabling.

3.  Entitlement to a higher evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.

4.  Entitlement to a compensable evaluation for anemia.

5.  Entitlement to an effective date earlier than April 13, 
1998 for the assignment of a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 17, 1993 to 
February 1, 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision of the North Little 
Rock, Arkansas, Department of Veterans (VA), Regional Office 
(RO), which granted service connection and assigned a 10 
percent disability evaluation for migraine headaches.  
Service connection for dysthymia, a low back disability, 
ulcers and anemia was denied.  The veteran was informed of 
these determinations, as well as his procedural and appellate 
rights, by VA letter dated July 30, 1997.

The veteran filed a timely notice of disagreement (NOD) as to 
the disability evaluation assigned for migraine headaches, as 
well as the denial of his claims of entitlement to service 
connection for dysthymia and ulcers, and was issued a 
statement of the case in January 1998.  The RO received his 
substantive appeal later that month.

On February 2, 1998, the veteran filed a timely NOD with 
respect to the denial of his claim of entitlement to service 
connection for anemia.

On February 10, 1998, the veteran presented testimony with 
regard to his migraine headaches, dysthymia, ulcers and 
anemia claims at a personal hearing held by the Hearing 
Officer (HO) at the local VARO.

By supplemental statement of the case (SSOC) issued on April 
9, 1998, the HO confirmed and continued the denial of the 
veteran's claims for an increased evaluation for migraine 
headaches and service connection for ulcers.  However, the HO 
granted service connection for dysthymia, assigning a 50 
percent disability evaluation, and anemia, assigning a 
noncompensable disability.

The veteran, inter alia, submitted an informal claim for a 
total rating on April 13, 1998.

On May 11, 1998, the RO received a VA Form 21-8940, Veteran's 
Application for Increased Compensation based on 
Unemployability.

In a June 4, 1998 VA Form 21-4138, Statement in Support of 
Claim, the veteran, for the first time expressed 
dissatisfaction with the denial of his claim for service 
connection for a low back disability.  He also expressed 
dissatisfaction as the "down-stream" issues of the 
compensation levels assigned for dysthymia and anemia.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030, 1032 
(Fed. Cir. 1997).

Further review of the June 1998 statement indicates that the 
veteran withdrew his ulcer claim from appellate status.  
Therefore, his claim for service connection for ulcers will 
no longer be discussed herein.  See Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).

On June 11, 1998, the veteran presented testimony as to his 
migraine headache, dysthymia, anemia, low back and total 
rating claims at another personal hearing held by the HO at 
the local VARO.

On June 30, 1998, the veteran was, inter alia, issued a SOC 
as to his claims of entitlement to higher disability 
evaluations for dysthymia and anemia.

By SOC issued on August 7, 1998, the HO confirmed and 
continued the denial of service connection for a low back 
disability.

By SSOC also issued on August 7, 1998, the HO granted 
entitlement to a 30 percent disability evaluation for 
migraine headaches.  However, the HO confirmed and continued 
the denial of the veteran's dysthymia and anemia claims.

Following additional development, the RO granted entitlement 
to a total rating in an October 1998 rating decision.  The 
effective date assigned was May 11, 1998 (the date of receipt 
of the veteran's formal claim).

The veteran filed a timely notice of disagreement as to the 
effective date assigned in November 1998.

The RO, inter alia, received the veteran's substantive appeal 
with respect to his dysthymia and anemia claims on January 
25, 1999.  A substantive appeal with respect to the veteran's 
low back disability claim was received on February 9, 1999.

By rating decision issued in April 1999, the RO granted 
entitlement to an effective date of April 13, 1998 (date of 
receipt of informal claim) for the assignment of a total 
rating.

In June 2000, the veteran canceled his scheduled hearing 
before a Member of the board at he local VARO.  Later that 
month, however, the Board received copies of VA treatment 
records developed between February 1997 and March 2000.




REMAND

Review of the record indicates that the sole issue certified 
to the Board for appellate consideration was that of 
entitlement to earlier effective date.  Notwithstanding, the 
Board finds, having conducted a review the complex procedural 
history of this case, that additional issues are for 
appellate consideration.

i.  Timeliness

As to this issue, it is again noted that the RO denied 
entitlement to service connection for a low back disability 
in a July 1997 rating decision.  The veteran was informed of 
these determinations, as well as his procedural and appellate 
rights, by VA letter dated July 30, 1997.  He filed a timely 
NOD, and the HO appropriately issued a SOC, following 
testimony, on June 7, 1998.

Under the applicable regulations, the veteran only had 60 
days from June 7, 1998 within which to file a timely 
substantive appeal.  See 38 C.F.R. § 20. 302(b) (1999).  As 
noted above, however, he did not file a substantive appeal 
until February 9, 1999.  There is no evidence presented that 
the veteran had filed a formal request for a time extension 
prior to the expiration of the time limit for filing a 
substantive appeal.  See 38 C.F.R. § 20.303 (1999).  

Although the RO did not certify this issue, the Board finds 
that the evidence of record is unclear as to whether or not 
the veteran has been informed of his apparent failure to 
timely perfect an appeal as to these issues and of the 
Board's lack of jurisdiction over the matter.  Therefore, in 
order to accord the appellant every equitable consideration, 
the Board is remanding this claim to the RO so that the 
appellant may be provided with a statement of the case 
regarding the timeliness of his appeal of the denial of 
entitlement to service connection for a low back disability 
and an opportunity to present argument and evidence on this 
jurisdictional issue.  See Marsh v. West, 11 Vet. App. 468, 
470 (1998) (citations omitted) (the Board's obligation to 
assess its own jurisdiction cannot come at the expense of the 
procedural rights that belong to the appellant).
ii.  Higher Evaluations 

As a preliminary matter, the Board observes that the veteran 
has continuously appealed his migraine headache claim.  
Indeed, the veteran timely filed and completed an appeal of 
this issue.  Although the HO granted entitlement to a higher 
disability evaluation of 30 percent for migraine headaches, 
the Court has stated that, in cases such as this one, a 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, in the absence of an explicit 
withdrawal, the Board finds that the veteran's migraine 
headaches claim remains in appellate status.

Similarly, the Board finds that the veteran's claims for 
higher evaluations for dysthymia and anemia are also for 
appellate consideration.  Although service connection for 
these disorders was granted on appeal, the Board again notes 
that the veteran filed a timely notice of disagreement "down-
stream" issues of the compensation levels assigned in the 
HO's April 9, 1998 determination.  See Grantham and Barrera, 
supra.  He was subsequently issued a statement of the case 
and, therefore, in the absence of an explicit waiver, his 
January 1999 substantive must be considered timely insofar as 
the one-year delimiting period had yet to expire.  See 
38 C.F.R. § 20. 302(a) (1999).

Notwithstanding, the Board observes that Veterans of Foreign 
Wars of the United States (VFW) did not present written 
argument as to these claims in its August 1999 VA Form 646, 
Statement of Accredited Representative in Appealed Case, 
since the local service representative justifiably believed 
that these claims were not in appellate status.  Inasmuch as 
the Board has determined that the RO's previous findings as 
to the appellate status of the veteran's migraine headache, 
dysthymia and anemia claims to be in error, it is noted that 
the veteran has been denied his right to have VFW represent 
his interests at every stage of the VA's non-adversarial 
claims adjudication process.  See 38 U.S.C.A. §§ 5901-5905, 
7105(a) (West 1991 & Supp. 2000); 38 C.F.R. § 20.600 et seq. 
(1999).

Moreover, VA medical records submitted in June 2000 reflect 
treatment for the veteran's service-connected disabilities 
and the RO has not had the opportunity to review these 
records.  See 38 C.F.R. § 20.1304 (c) (1999).  

iii.  Total Rating

As noted above, there are claims for higher disability 
evaluations currently in appellate status.  Because the 
veteran has perfected appeals as to the assignment of the 
initial ratings following the initial awards of service 
connection for migraine headaches, dysthymia and anemia, the 
RO is required to evaluate all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection until the present.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  As such, 
these claims must be addressed and adjudicated by the RO 
before the Board may review the effective date assigned for 
individual unemployability as they are inextricably 
intertwined.  Holland v. Brown, 6 Vet. App. 443 (1994); 
Vettese v. Brown, 7 Vet. App. 31 (1994); Parker v. Brown, 7 
Vet. App. 116 (1994).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following:

1.  The veteran should be furnished a 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
summarizes the evidence pertinent to the 
timeliness of his substantive appeal as 
to the July 1997 denial of his claim for 
service connection for a low back 
disability.  This document should include 
detailed reasons and bases for the 
decisions reached.  The veteran should 
then be given an appropriate opportunity 
to present argument and additional 
evidence regarding this matter.

The veteran must be, and hereby is, 
informed that whether the appeal from the 
portion of the July 1997 rating decision 
denying service connection for a low back 
disability was timely filed, is a 
separate issue and, thus, a substantive 
appeal, VA Form 9, Appeal to the Board 
must be filed in a timely manner.

2.  In view of the additional evidence 
received, the RO should re-adjudicate the 
veteran's claims for higher disability 
evaluations for service-connected 
migraine headaches, dysthymia and anemia, 
as well as his claim of entitlement to an 
effective date earlier than April 13, 
1998 for the assignment of a total rating 
based on individual unemployability due 
to service-connected disabilities.  Any 
additional evidentiary/medical 
development deemed appropriate to the 
appellate processing of these claims 
should be undertaken.

If any of these determinations remain 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.  In addition, the veteran's 
local representative should invited to 
submit a Statement of Accredited 
Representation in Appealed Case (VA Form 
646) on behalf of the veteran in 
reference to these claims.

The purpose of this remand is to ensure that the appellant is 
afforded due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in these claims, pending completion of the 
requested case development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


